Citation Nr: 1531212	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-15 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include migraines, light sensitivity, and short-term memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 2000 to October 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The claims file is now in the jurisdiction of the Portland, Oregon RO. In March 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Additional evidence, including VA treatment records, was received after the statement of the case was issued in May 2011.  At the March 2015 Board hearing, the Veteran waived RO review of any additional evidence, including VA treatment records, received after the statement of the case was issued.  Accordingly a remand for consideration of such evidence under 38 C.F.R. § 19.31(b)(1) is not necessary.  Following the hearing, the record was held open for 90 days for the submission of additional evidence; none was received.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has, or during the pendency of the claim has had, residuals of a head injury he sustained in service.


CONCLUSION OF LAW

Service connection for residuals of a TBI is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements have been met.  A March 2010 letter notified the Veteran of the information needed to substantiate and complete his claim of service connection for residuals of a TBI, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records have been secured.  He has not identified any additional records that could be used to support his claim. 

The Veteran was not afforded a VA examination for his TBI claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for entitlement to service connection for residuals of a TBI, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

Whether the Veteran has residuals of a head injury he sustained in service has been thoroughly evaluated by VA medical providers.  As will be further explained below, he has undergone multiple TBI screenings, neurological evaluations, and psychiatric VA examinations that did not result in a confirmed diagnosis of a TBI with residuals.  In June 2014, a VA treatment provider concluded the Veteran met the criteria of a TBI diagnosis, but found his reported symptoms were more likely related to psychological stressors, including his service-connected PTSD.  The Board finds that the competent medical evidence already of record is sufficient to determine that the Veteran does not have residuals of a head injury he sustained in service.  To any extent that the medical evidence may indicate he sustained a head injury in service, the evidence is sufficient for a determination that any such in-service injury did not cause any residual disabilities.  Consequently, the criteria of McLendon are not met, and an examination (to secure a nexus opinion) is not warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the March 2015 Board hearing, the undersigned informed the Veteran of the elements necessary to substantiate a claim for service connection and the evidence necessary to substantiate his claim.  The undersigned also suggested the Veteran submit additional medical evidence if available.  The record was held open for 90 days, but no such evidence was received.  His testimony reflects knowledge of the elements necessary to substantiate his claim.  He has not alleged any deficiency in the conduct of the hearing.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The initial question is whether there is evidence of current disability-residuals of any head trauma he sustained in service.

The Veteran's service personnel records showed he was a heavy construction equipment operator and served in Iraq between March 2003 and July 2003.  His STRs show he complained of neck pain after being involved in a low-speed motor vehicle accident in July 2002.  He denied numbness, tingling, or weakness.  The treatment provider noted he doubted the Veteran sustained a serious injury.  On July 2004 post-deployment health assessment, the Veteran indicated his health had gotten worse and reported experiencing headaches during his deployment.  He also noted he was often exposed to loud noises and excessive vibration.  On a July 2004 report of medical history, he denied experiencing a head injury, frequent or severe headaches, dizziness, fainting spells, and a period of unconsciousness or concussion.  He reported experiencing sensitivity to light in Iraq.  An August 2004 note shows he was evaluated for attention deficit disorder after complaining of difficulties at work.  The handwritten note is difficult to read, but it appears he reported memory, concentration, and attention difficulties.  He reported he was tested for attention-deficit/hyperactivity disorder (ADHD) as a child, but did not receive treatment.  On September 2004 separation examination, his head, psychiatric health, and nervous system were clinically evaluated as normal.

On September 2004 general VA examination, the Veteran's head, face, and nervous system were noted to be normal.

A January 2005 VA optometry consultation indicates the Veteran experienced photophobia.  He reported his eyes were irritated and slightly itchy on his return from Iraq.

February 2007 and March 2007 VA primary care notes indicate the Veteran denied a history of seizures, strokes, frequent headaches, memory loss, and weakness on neurological evaluation.  A June 2007 TBI screening was negative.  The Veteran reported he had been involved in a vehicular accident, but denied experiencing any symptoms immediately afterwards.

In a letter received in April 2008, his friend who served with him in Iraq reported a Scud missile hit near their camp in Kuwait, startling them.  He also reported he and the Veteran used mine-clearing, armored bulldozers to clear unexploded mines.  He also said they were with Marines when they used explosives to destroy buildings.  

March 2008 and May 2008 VA primary care notes indicate the Veteran denied a history of seizures, strokes, frequent headaches, memory loss, and weakness on neurological evaluation.  

On June 2008 VA psychiatric examination, the Veteran displayed some difficulties during the mental status examination, including trouble with a delayed recall test, but they were not related to a TBI, and a TBI was not diagnosed.

In his February 2010 claim for service connection, the Veteran reported he experienced a TBI that caused migraines, light sensitivity, and short-term memory loss in service.  He asserted his primary duty in Iraq was demolishing munitions and minefields.  

In his May 2010 notice of disagreement, the Veteran asserted he was found to have cognitive learning disabilities in service.  He said he experienced head trauma while destroying unexploded ordinance and demolishing buildings in Iraq.  He said he denied experiencing headaches in fear of being discharged from the military. 

August 2010 and September 2010 VA primary care notes indicate the Veteran denied a history of seizures, strokes, frequent headaches, memory loss, and weakness on neurological evaluation.  An October 2010 VA mental health evaluation note shows he complained of headaches and light sensitivity.  He reported he was knocked unconscious in Iraq after a bomb exploded near him when it was being cleared.  He also said he was knocked out in Korea.  On evaluation, he was oriented times three.  His thought process was linear, coherent, and goal-directed.  His memory was intact without clear deficits.  A TBI was not diagnosed.  An October 2010 orthopedic note indicates he denied visual changes and headaches.  

In a February 2011 claim for benefits from the U.S. Social Security Administration (SSA), the Veteran indicated pain medication he was prescribed caused dizziness, headaches, and an inability to function.

A May 2014 VA treatment note indicates a TBI screening was positive.  The Veteran reported experiencing multiple blasts or explosions during his deployment.  He said such caused a loss of consciousness, "seeing stars," memory loss, and concussions immediately afterwards.  Memory loss, a sensitivity to bright light, irritability, and sleep problems began afterwards, he said.  A June 2014 follow-up note indicates he reported experiencing one "serious," deployment-related injury in June 2003.  He reported he was knocking down buildings with a bulldozer when he hit something particularly hard.  The trauma, he reported, caused grogginess, a feeling of being in a haze, and feeling "out of it" for a couple days.  He reported experiencing dizziness, a loss of balance, hearing loss, numbness, a loss of appetite, poor concentration, forgetfulness, a difficulty making decisions, slowed thinking, fatigue, sleep difficulties, anxiety, depression, irritability, and poor frustration tolerance as result.  He also reported he slipped on ice in 2011 and landed on his head, causing him to see stars, vision changes, nausea, and grogginess that lasted two days.  The physician found the Veteran met the criteria for TBI with altered or loss level of consciousness at the time of exposure/injury.  However, he opined his current symptoms were more likely related to psychological factors/stressors, including his service-connected PTSD.

A September 2014 TBI screening was negative and noted the Veteran denied experiencing any TBI-related events during his deployment.

On February 2015 VA PTSD examination, the examiner noted the Veteran did not have a diagnosed TBI.

At the March 2015 Board hearing, the Veteran testified he was stationed in a camp in Kuwait when a Scud missile exploded there in or around March 2003 and "rocked everybody."  He said he felt the explosion.  He also reported he drove a bulldozer that cleared landmines and felt the explosions as he hit the mines in or around April 2003.  He said he didn't remember hitting his head, but did remember "getting a concussion, you know, or rocked, from explosions."  During that same period, he said he used bulldozers to ram into buildings and destroy them.  He testified when he was standing outside at a base, other soldiers detonated unexploded ordinance, and the explosion knocked him to the ground and caused him to lose hearing for two days.  He said he didn't seek immediate medical attention because treatment was only available for medical emergencies.  He indicated he was not sure whether treatment providers have told him he had a TBI or concussion symptoms.  He said he had been told he has difficulties with concentration, memory, organization, and processing.

The Board finds that the weight of the evidence of record is against a finding of service connection for residuals of a TBI.  The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., TBI or residuals of a head trauma.  

The preponderance of the evidence is against a finding that the Veteran had a TBI in service.  As an initial matter, a review of the Veteran's records shows that he has provided differing accounts of when or how he sustained head trauma in service.  It also reveals that he denied sustaining head trauma in service.  See July 2004 service treatment record.  The Board finds that these inconsistencies undermine the credibility of the Veteran's statements.

The preponderance of the medical evidence is also against a finding of a TBI in service.  The positive evidence in this regard includes a June 2014 VA physician's opinion that concluded the Veteran met the criteria of a TBI diagnosis, and the negative evidence includes June 2007 and September 2014 TBI screenings and multiple VA psychiatric examinations.  The credibility and weight to be attached to a medical opinion is within the providence of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The June 2014 opinion is afforded less weight as there is no indication the examiner reviewed the Veteran's service personnel records or post-service treatment records and the opinion appears to be based solely on the Veteran's reports of experiencing trauma in service.  Further, the June 2014 examiner did not note whether the Veteran's reported in-service trauma or reported post-service trauma of falling on ice, or both, constituted a TBI.  The probative value of his opinion is, therefore, reduced.  A review of the Veteran's STRs and remaining post-service treatment records, including June 2007 and September 2014 TBI screenings and multiple VA psychiatric examinations, does not show a diagnosis of TBI.  The Board finds the cumulative weight of the multiple thorough evaluations performed by different treatment providers and lack of a TBI diagnosis highly probative.  Accordingly, the Board preponderance of the evidence is against a finding that the Veteran has residuals of an in-service TBI. 

In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran has not submitted any competent medical evidence showing that he has had a disability caused by an in-service TBI during this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Nonetheless, the Board notes that even if it were determined the evidence establishes the Veteran was diagnosed with a TBI, it does not show he experiences any residuals.  Notably, the evaluator who diagnosed a TBI opined the Veteran's reported symptoms were more likely related to psychological factors/stressors, including his service-connected PTSD.  His psychiatric symptoms are already compensated for under Diagnostic Code 9411 for his service-connected PTSD, which is currently rated 70 percent disabling.  Accordingly, he cannot be compensated for the same symptoms under 38 C.F.R. § 4.14 because it would constitute impermissible pyramiding.  

The Board has considered the Veteran's reports of having residuals of a TBI that occurred in service.  He is competent to report the symptoms he experiences.  However, as a layperson, he is not competent to establish that he has such a disability by his own opinion, as diagnosing a TBI and its residuals requires medical testing, particularly in a case such as this where he also reports an intercurrent head injury.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007). 

The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of a TBI is denied.



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


